Citation Nr: 1600311	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  10-42 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a right ankle disorder, to include as secondary to a left ankle disorder.

3.  Entitlement to service connection for a left hip disorder, to include as secondary to a left ankle disorder.

4.  Entitlement to service connection for diabetes mellitus, to include as secondary to a kidney disorder or service-connected anxiety with depression.

5.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a left ankle disorder.

6.  Entitlement to service connection for a back disorder, to include as secondary to a left ankle disorder. 

7.  Entitlement to service connection for temporomandibular joint dysfunction (TMJ), to include as secondary to service-connected anxiety with depression. 

8.  Entitlement to service connection for ulcers, to include as secondary to service-connected anxiety with depression.

9.  Entitlement to service connection for a kidney disorder, to include as secondary to service-connected anxiety with depression.

10.  Entitlement to service connection for a left leg disorder, also claimed as a groin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The issues of entitlement to service connection for an ulcer disorder and TMJ are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran's diabetes mellitus did not have onset in service or within one year of service and is not caused by or otherwise related to the Veteran's active military service.

2.  It is not shown that the Veteran has current kidney or left leg disorders to include as a result of her military service.

3.  It is not shown that the Veteran has current right and left ankle disorders to include as a result of her military service.

4.  The Veteran's current spine, bilateral knee, and left hip disorders are not caused by, or otherwise related to, service or service-connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a kidney disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  The criteria for service connection for a left leg disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

4.  The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

5.  The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

6.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

7.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

8.  The criteria for service connection for a left hip disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  The Veteran was provided with the relevant notice and information in April 2008 and February 2009 letters prior to the initial adjudication of the service connection claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ( Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  The record indicates that the RO obtained all information relevant to the Veteran's claims.  The service treatment records (STRs) and pertinent post-service VA and private treatment records identified by the Veteran have been obtained.  The Veteran has not been afforded a VA examination to assess the nature and etiology of her claimed kidney disorder, or diabetes and left leg disorders.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Although the Veteran asserts that she has diabetes due to service, as discussed below, the Veteran is not competent to state the cause of her diabetes and as a result, her assertion is not probative.  Her STRs are negative for any complaints of, or treatment for diabetes.  There is no indication of record that the Veteran's claimed diabetes may be related to service or service-connected disability.  A remand for an examination is not warranted.

For the kidney and left leg disorders, the Veteran's STRs are negative for any complaints of, or treatment for a kidney disorder, though do show a single complaint of a swollen lymph node in the groin.  There are no post-service treatment records or complaints of kidney or left leg disorders.  There is no indication of record that the Veteran has a current kidney or left leg disorder which may be related to service.  A remand for an examination for these claims is not warranted.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that 'the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.'); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

II. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.307, 3.308, 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is 'satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.'  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may be warranted on a secondary basis for disability that is proximately due to, the result of, aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) and (b) (2015).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A finding of secondary service connection requires competent and credible evidence connecting the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a 'competent' source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

      A.  Diabetes

The Veteran asserts that she has diabetes that was incurred during service.  In an April 2008 letter, the Veteran asserted that that while in Germany from 1988 to 1991, she underwent worsening of her diabetes that was undiagnosed from her active service.  She also noted that while in Fort Hood, Texas, from 1991 to 1994, she also experienced undiagnosed diabetes.  In an additional April 2008 statement, the Veteran reported that she experienced gestational diabetes when she was pregnant on active duty.  She asserts that this eventually led to the development of type II diabetes.  In an April 2008 medical release form, the Veteran asserted that the stress and anxiety she had due to service and the pre-diabetes eventually resulted in a diabetes diagnosis.  In a March 2009 statement, the Veteran again asserted that her diabetes was due to stress and weight gain due to stress. 

Service treatment records are negative for any complaints, diagnosis, or treatment of diabetes.  Examination reports dated in November 1974 and February 1979 showed negative results for sugar upon urinalysis.  In a February 1979 medical history report, the Veteran denied sugar or albumin in urine. 

Post-service treatment records include a diagnosis of diabetes in an October 1999 private treatment record.  A March 2001 private treatment record indicates she was diagnosed with diabetes "a couple of years ago."

As indicated earlier, the first objective evidence of a diagnosis of diabetes mellitus was in October 1999, more than 20 years after her military service.  It must be concluded based on the evidence that the Veteran's diabetes mellitus did not become manifest to a compensable degree within a year after her discharge from service.  38 C.F.R. §§ 3.307, 3.309; see Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).

In addition, there is no competent medical evidence that establishes a causal connection between the Veteran's diabetes mellitus disorder and her military service or service-connected anxiety with depression.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  This evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ('A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.').

To the extent that the Veteran has asserted that her diabetes is caused or aggravated by a kidney disorder, as found below, service connection for a kidney disorder is not warranted.  Therefore, service connection for diabetes as secondary to a kidney disorder is also not warranted. 

While the Veteran believes that she had diabetes mellitus in service or that her current diabetes mellitus, type II, is otherwise etiologically related to an in-service injury, disease, or event, she is not competent to provide a diagnosis or nexus opinion in this case.  The issues are medically complex, involving multiple organ systems in the body, and require specialized knowledge and experience.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating the need for supporting medical evidence in claim for rheumatic heart disease).  

For the foregoing reasons, the claim for service connection for diabetes must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

      B.  Kidney and Left Leg Disorders

The Veteran is additionally claiming entitlement to service connection for kidney and left leg disorders.  In April 2008 letters, the Veteran reported she had kidney infections every three months in service, associated with undiagnosed gestational diabetes.  In a January 2009 letter, the Veteran reported that due to her ankle disorder, she has weakened groin muscles.  She also reported that while in service, she had multiple urinary tract infections and she was told they were due to stress. 

Service treatment records include February 1977 treatment notes in which the Veteran complained of a swollen lump in her left groin.  Cultures were negative and the Veteran was reassured it was a swollen lymph node.  The Veteran was also treated for urinary tract infections in October 1976 and June 1977.  In a June 1977 evaluation, the examiner noted the Veteran had frequent urinary tract infections over the past two years.  A February 1979 separation examination was normal for evaluations of the genitourinary and lymphatic systems.  In a February 1979 medical history report, the Veteran denied frequent or painful urination and kidney stones or blood in urine.  

A review of her post-service treatment records does not reflect any complaints or treatment for a kidney or left leg disorder.

The most fundamental requirement for any claim for service connection is that the Veteran must have proof she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Unfortunately, at no time since the filing of these claims for kidney and left leg disorders has there been competent and credible evidence that the Veteran has any present-day kidney or left leg disability.  Resultantly, service connection is not warranted because there is no current kidney or left disability to relate or attribute to her service.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000) (generally observing that, in the absence of proof of current disability, there can be no valid claim because there is no present-day disability to relate or attribute to service).

Indeed, this is true even considering the evidence in the file immediately preceding the date of receipt of these claims.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision. 

	C.  Ankle and Secondary Orthopedic disorders

The Veteran asserts she has chronic left and right ankle disorders due to injuries in service.  She has also claimed that her right ankle, left hip, and bilateral knee disorders are due to the left ankle disorder.  

Service treatment records indicate the Veteran had a diagnosis of chronic ankle sprain in a November 1975 note and was placed on profile.  The Veteran also sustained a left ankle sprain in March 1979, and another left ankle injury in May 1979.  The Veteran also had a right ankle injury in service noted in November 1975.  An x-ray from that time showed no abnormality.  In a February 1979 separation medical history report the Veteran denied bone or joint deformity and foot trouble.  She did report a history of broken bones related to a left foot fracture.  A separation examination from that time showed no abnormalities of the lower extremities. 

A review of her post-service treatment records does not reflect any complaints or treatment for a left or right ankle disorder.

During a September 2009 VA examination, the examiner noted the Veteran had a profile for sprain of the left ankle during March and May 1979.  She also had a profile in November 1975 with a sprain of the right ankle.  A progress note from May 1979 indicated the Veteran twisted her left ankle and was placed on profile.  She had x-rays of the left leg in March 1979 that showed a transverse division of one of the sesamoid bones of the first toe; otherwise left ankle and left leg were normal.  X-rays of the left foot in August 1977 were within normal limits.  X-rays of the right ankle in 1975 were within normal limits.  X-rays of the right foot and ankle in October 1975 were within normal limits.  The examiner noted the Veteran had had no other record of treatment since that time.  The Veteran reported that she fractured her left ankle on two occasions during military service, once in 1975 and another time during the latter part of the 1970s.  She stated that she was treated with immobilization and they healed well.  She noted the development of instability of her left ankle over the last several years with a history of aching and stiffness in the last 10 years of her ankles after prolonged sitting; usually better with activity.  Upon physical examination, there was no evidence of loss of range of motion.  The Veteran reported no pain on range of motion of her ankles.  The Veteran had no heat, redness, swelling, or tenderness to either ankle.  X-ray examination of both ankles was within normal limits.  The examiner determined that physical examination was normal.  The examiner also found the Veteran' s claimed instability of her ankles is less likely than not related to her military service.

Although the Veteran complained of instability, upon examination, there was no objective evidence of a right or left ankle disorder.  At no time since the filing of these claims for right and left ankle disorders has there been competent and credible evidence that the Veteran has any present-day ankle disability.  Resultantly, service connection is not warranted because there is no current right or left ankle disability to relate or attribute to her service.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000) (generally observing that, in the absence of proof of current disability, there can be no valid claim because there is no present-day disability to relate or attribute to service).

Indeed, this is true even considering the evidence in the file immediately preceding the date of receipt of these claims.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

The Veteran has also asserted service connection for left hip and bilateral knee disorders as secondary to left and right ankle disorders.  There is no evidence of injuries of the left hip and/or bilateral knees during service, and no objective medical evidence relating the Veteran's current left hip and bilateral knee disorders directly to service.  Furthermore, the Veteran has not asserted left hip and bilateral knee injuries in service or continuing symptomatology since service.  As service connection for bilateral ankles has been denied, the claims for left hip and bilateral knee disorders on a secondary theory must also be denied.  

	D.  Back Disorder

The Veteran has also asserted that she has a back disorder either incurred in service or secondary to her left ankle disorder.  As noted above, service connection for left and right ankle disorders has been denied, however, the Board will continue to determine whether service connection is warranted on a direct basis. 

Service treatment records indicate that the Veteran injured her back after a fall in the shower in July 1975.  At that time, she complained of pain the sacral area.  Upon physical examination the examiner noted pain with flexion but otherwise full range of motion.  The diagnosis was contusion.  In a February 1979 separation medical history report, the Veteran denied recurrent back pain.  Separation examination from that time showed no spine abnormalities. 

Post-service treatment records include complaints of back pain starting in April 1994.  At that time, the Veteran complained of pack pain for 3 days, but that she did not know why.  The examiner noted a diagnosis of skeletal back pain.  In a June 2003 private treatment record, the Veteran complained of upper back pain.  In an October 2003 follow-up, the Veteran reported back pain for the last two days.  She stated the pain was in the middle of her back.  The diagnosis was mechanical back pain. 

During a March 2013 VA examination, the Veteran indicated she fell in the shower and injured her lower back in service.  She had had back pain since that time.  She was seen by a chiropractor several times and took pain medication.  She reported her daily pain level was 3/10 on pain medications.  Upon physical examination, the examiner noted reduced range of motion and pain on movement.  An x-ray report from that time showed minimal lumbar curvature convex to the left, four typical lumbar vertebrae with probable sacralization of S1, and osteophyte formation of the lower thoracic vertebrae compatible with mild degenerative changes.  The examiner determined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that although the Veteran suffered a lower back and neck injury from a fall in 1975 in a shower while on active duty, there was no x-ray of the back and no chronic complaints of continued back pain was documented in the records.  Since discharge in 1979, the Veteran has seen a chiropractor who told her she has a curvature in her lower spine.  She continued to complain of pain, and treated herself with over-the-counter medications.  She could not recall seeing a physician in several years related to back pain.  Veteran's back injury has not shown to be a chronic issue over the past 35 years.

As indicated earlier, the first objective evidence of a diagnosis of a chronic back disorder was in March 2013, more than 30 years after her military service.  It must be concluded based on the evidence that the Veteran's back disorder did not become manifest to a compensable degree within a year after her discharge from service.  38 C.F.R. §§ 3.307, 3.309; see Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).

In addition, there is no competent medical evidence that establishes a causal connection between the Veteran's spine disorder and her military service.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  This evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ('A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.').

To the extent that the Veteran has asserted that her spine disorder is caused or aggravated by a left ankle disorder, as found above, service connection for a left ankle disorder is not warranted.  Therefore, service connection for a spine disorder as secondary to a left ankle disorder is also not warranted. 

While the Veteran believes that she had a spine disorder in service or that her current spinal curvature with mild degenerative changes is otherwise etiologically related to an in-service injury, disease, or event, she is not competent to provide a diagnosis or nexus opinion in this case.  The issues are medically complex, involving multiple organ systems in the body, and require specialized knowledge and experience.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating the need for supporting medical evidence in claim for rheumatic heart disease).  

For the foregoing reasons, the claim for service connection for a spine disorder must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).






							(Continued on the next page)

ORDER

Entitlement to service connection for a left ankle disorder is denied.

Entitlement to service connection for a right ankle disorder, to include as secondary to a left ankle disorder is denied.

Entitlement to service connection for a left hip disorder, to include as secondary to a left ankle disorder is denied.

Entitlement to service connection for diabetes mellitus, to include as secondary to a kidney disorder or service-connected anxiety with depression, is denied.

Entitlement to service connection for a bilateral knee disorder, to include as secondary to a left ankle disorder, is denied.

Entitlement to service connection for a back disorder, to include as secondary to a left ankle disorder, is denied. 

Entitlement to service connection for a kidney disorder, to include as secondary to service-connected anxiety with depression.

Entitlement to service connection for a left leg disorder, also claimed as a groin disorder, is denied.


REMAND

The Veteran also asserts she has an ulcer caused or aggravated by her service-connected anxiety with depression.  However, no VA opinion has been obtained as to this theory of entitlement, and the Board finds a VA examination is necessary to determine if the Veteran has a current ulcer disorder, and if so, whether that ulcer disorder was caused or aggravated by service or service-connected disability.  

Additionally, although the Veteran underwent a VA examination for her TMJ claim in January 2013, the VA examiner noted the Veteran reported a head injury in 1975, but that he could not verify the injury.  The STRs include a July 1975 note indicating the Veteran slipped in the shower and hit the back of her head.  Therefore, there is objective evidence of a head injury in service, which may support her claim.  The Veteran has also argued that her TMJ is caused or aggravated by the stress she experienced in service to include her service-connected anxiety with depression, though a secondary service connection opinion has not been obtained.  The Board finds the VA opinion is inadequate and requires another prior to adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding treatment records from VA and any other relevant treatment providers reported by the Veteran.

2.  Return the claims file to the January 2013 VA examiner for an addendum opinion regarding the nature and etiology of the Veteran's TMJ disorder.  A new physical examination is unnecessary unless required by the examiner.  Provide the examiner with the claims file, including a copy of this remand and any pertinent evidence in Virtual VA or the VBMS not already of record.

After review of the claims file, the examiner should provide an opinion, based on evidence in the record and physical examination, regarding whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any current TMJ disorder had its onset in service or is etiologically related to an in-service injury, event, or disease to include a 1975 head injury.  The examiner should also address whether any current TMJ disorder was caused or aggravated by her service-connected psychiatric disability. 

Please provide the basis for any diagnosis and a complete rationale, including a reasoned medical explanation, for any opinion.  

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

3.  Schedule the Veteran for a VA examination regarding the nature and etiology of any ulcer disorder.  Provide the examiner with the claims file, including a copy of this remand and any pertinent evidence in Virtual VA or the VBMS not already of record.

After a physical examination, the examiner should review this Remand and provide an opinion, based on evidence in the record and physical examination, regarding whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any current ulcer disorder had its onset in service or is etiologically related to an in-service injury, event, or disease.  The examiner should also address whether any current ulcer disorder was caused or aggravated by her service-connected psychiatric disability. 

Please provide the basis for any diagnosis and a complete rationale, including a reasoned medical explanation, for any opinion.  

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

4.  Then, after undertaking any other indicated development regarding the Veteran's claims, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


